EXHIBIT 10.1

 

NVR, INC.

 

2005 STOCK OPTION PLAN

 

1. PURPOSE.

 

This 2005 Stock Option Plan (the “Plan”) is intended and is being adopted to
provide an incentive to certain employees of NVR, Inc. (the “Corporation”) and
any corporation controlling, controlled by or under common control with the
Corporation (the “Affiliates”) (a) to encourage them to remain in the employ or
service of the Corporation and its Affiliates, (b) to promote the continued
profitability and growth of the Corporation and (c) to enable and assist
managers to acquire and hold shares of voting common stock of the Corporation
(“Shares”) in accordance with Corporation guidelines for ownership of Shares by
managers. Options granted under the Plan are not intended to qualify as
incentive stock options under the Internal Revenue Code of 1986, as amended (the
“Code”).

 

2. SHARES SUBJECT TO THE PLAN.

 

The aggregate number of Shares which may be covered by stock options (“Options”)
granted pursuant to the Plan is 500,000 Shares, subject to adjustment under
Section 12. Shares covered by Options that expire unexercised shall again be
available for grant under the Plan.

 

3. ELIGIBILITY.

 

Options may be granted under the Plan to such employees of the Corporation or
any Affiliate as the Corporation’s Compensation Committee (the “Committee”) of
the Board of Directors (the “Board”) shall determine and designate from time to
time prior to expiration or termination of the Plan; provided, that: (i) no
individual may receive an Option for greater than 50,000 Shares under the Plan
and (ii) no more than 125,000 Shares may be covered by Options granted under the
Plan to Senior Management. “Senior Management” are the specific individuals who
currently hold the title of the Corporation’s Chairman of the Board, Chief
Executive Officer and President; Executive Vice President, Treasurer and Chief
Financial Officer; Senior Vice President and Controller; or President of NVR
Mortgage Finance, Inc. Employees who receive Option grants under the Plan are
referred to as “Participants.” An individual may hold more than one Option,
subject to such restrictions as are provided herein. Both the individual limit
on Options granted under the Plan and the limit on the total number of Options
granted to Senior Management are subject to adjustment under Section 12.



--------------------------------------------------------------------------------

4. ADMINISTRATION.

 

This Plan will be administered by the Committee in accordance with the following
provisions:

 

(a) Except as may be otherwise determined by the Committee, the following
procedures will be followed with respect to the granting of all Options under
this Plan:

 

(i) All Options will be granted in writing and on a form of “Grant” approved for
that purpose by the Committee. The date on which the Committee approves the
grant of an Option shall be considered the date on which such Option is granted.
The Committee may delegate, from time to time, authority to the Chief Executive
Officer and the Senior Vice President of Human Resources, jointly, to approve
option grants to Participants other than Senior Management.

 

(ii) The Corporation and the optionee will enter into an Option Agreement which
will incorporate the terms of the Grant and such other provisions as may be
included pursuant to Section 15 of this Plan.

 

(b) The interpretation and construction by the Committee of any of the
provisions of this Plan or of any Option granted under this Plan, together with
the actions of the Committee in the granting of Options as provided in this
Plan, will be final and conclusive unless otherwise specifically provided in
writing by the Board.

 

5. EFFECTIVE DATE AND TERM OF THE PLAN.

 

(a) The Plan shall become effective as of the date of the Plan’s approval by the
Corporation’s stockholders (the “Effective Date”), which is evidenced by a
majority of the votes cast in favor of adopting the Plan at a duly held meeting
of the stockholders of the Corporation at which a quorum representing a majority
of all outstanding stock is present, either in person or by proxy, and voting on
the matter, or by written consent in accordance with applicable state law and
the Certificate of Incorporation and Bylaws of the Corporation.

 

(b) The Plan shall terminate on the date ten years after the Effective Date,
unless earlier terminated by the Board. In addition, the Plan shall terminate as
of December 31, 2008 if the Corporation does not meet the EPS Target

 

- 2 -



--------------------------------------------------------------------------------

(as defined in Section 8(f)). A termination of the Plan by the Board shall not
impair any rights or obligations under any Option theretofore granted to a
Participant under this Plan.

 

6. OPTION PRICES.

 

The purchase price for Shares covered by each Option under the Plan (the “Option
Price”) shall be equal to the Fair Market Value of such Shares on the date of
grant. For purposes of this section, “Fair Market Value” means the value of each
Share subject to the Plan determined as follows: If on the date of grant of the
Option or other determination date the Shares are listed on an established
national or regional stock exchange, are admitted to quotation on the National
Association of Securities Dealers Automated Quotation System, or otherwise are
publicly traded on an established securities market, the Fair Market Value of
the Shares shall be the closing price of the Shares on such exchange or in such
market (the New York Stock Exchange if there is more than one such exchange or
market) on the trading day immediately preceding the date of grant or other
determination date (or, if there is no such reported closing price, the Fair
Market Value shall be the mean between the highest bid and lowest asked prices
or between the high and low sale prices on such trading day), or, if no sale of
the Shares is reported for such trading day, on the next preceding day on which
any sale shall have been reported. If the Shares are not listed on such an
exchange, quoted on such system or traded on such a market, Fair Market Value
shall be determined by the Committee in good faith.

 

7. OPTION PERIOD.

 

Each Option shall be granted for a period of ten (10) years, or such lesser
period as the Committee determines at the time of grant, from the date of grant.

 

8. EXERCISE OF THE OPTIONS.

 

(a) Subject to Section 13 below, Options granted under the Plan shall become
exercisable according to the following schedule:

 

  1. No Option shall become exercisable unless the Corporation meets the EPS
Target (as defined in Section 8(f) below). If the EPS Target has not been met as
of December 31, 2008, all Options granted under the Plan shall immediately
terminate.

 

  2. If the EPS Target is met, Options shall become exercisable at a rate of 25%
per year on December 31 of each year,

 

- 3 -



--------------------------------------------------------------------------------

commencing in the fifth year after the date of grant. For the avoidance of doubt
and by way of example, this means that an Option granted on July 1, 2005 would
become exercisable with regard to 25% of the shares on each of December 31,
2010, December 31, 2011, December 31, 2012 and December 31, 2013, assuming the
EPS Target is satisfied as of December 31, 2008 and that the Option otherwise
remains outstanding. A Participant must be an employee of the Corporation or an
Affiliate as of the end of the business day on a December 31st vesting date in
order to be entitled to additional vesting. For the avoidance of doubt and by
way of example, if additional vesting occurs on December 31, 2010, the Options
additionally vested on that date could not be exercised until the first business
day of 2011, at which time the Participant would not necessarily have to be an
employee of the Corporation or Affiliate, subject to paragraphs (b) through (e)
below.

 

(b) An Option shall terminate immediately and may no longer be exercised if the
optionee ceases to be an employee of the Corporation or any of its Affiliates as
a result of a termination for “Cause.” A termination shall be for “Cause” in the
event the Participant ceases to be an employee of the Corporation, or any of its
Affiliates, if the termination is a result of (i) conviction of a felony or
other crime involving moral turpitude; (ii) gross misconduct in connection with
the performance of such Participant’s duties including a breach of such
Participant’s fiduciary duty of loyalty; (iii) a willful violation of any
criminal law involving a felony, including federal or state securities laws; or
(iv) a material breach (following notice and an opportunity to cure) of any
covenant by the Participant contained in any agreement between the Participant
and the Corporation or any of its Affiliates.

 

(c) In the event of a termination of employment resulting from the optionee’s
involuntary termination without “Cause,” death, disability or retirement at
normal retirement age that occurs after the EPS Target has been met, the Option
shall become exercisable at the date of termination for an additional pro rata
portion (based on the number of full months of the current year that have
elapsed prior to the termination) of the previously nonexercisable portion of
the Option which would have been eligible to be exercised at the end of the year
in which such termination occurs and the optionee (or his personal
representative) may at any time within a period of three months (one year in the
case of termination due to death or disability) after such termination exercise
such Option, but only to the extent that the Option was exercisable on the date
of employment termination (including any pro rata increase in exercisability for
the year of termination). Such Option will terminate at the end of such
three-month (one year in the case of termination due to death or disability)
period. Notwithstanding the foregoing, an Option may not be exercised after the
expiration date of the Option.

 

- 4 -



--------------------------------------------------------------------------------

(d) In the event of a voluntary termination of employment, an optionee may at
any time within a period of three months after such termination exercise any
outstanding Option, but only to the extent that the Option was exercisable on
the date of employment termination. Such Option will terminate at the end of
such three-month period. Notwithstanding the foregoing, an Option may not be
exercised after the expiration date of the Option.

 

(e) An Option may be exercised to the extent that Shares have become exercisable
and vested under the Option, in whole or in part, from time to time, and at any
time prior to expiration or termination of the Option, by making full payment of
the Option Price to the Corporation in any one or more of the following ways:

 

(i) in immediately available funds acceptable to the Committee;

 

(ii) by the assignment and delivery to the Corporation or the Affiliate which
employs the optionee (or any other Affiliate designated by the Corporation) of
Shares which are not subject to restriction, are owned by the optionee free and
clear of all liens and encumbrances and have a fair market value (as determined
by the closing price on the national securities exchange on which the Shares are
listed on the day preceding the day of exercise or by any other method
acceptable to the Committee in its absolute discretion) equal to the applicable
Option Price less any portion thereof paid in immediately available funds
provided, however, that the Shares surrendered in payment must have been held by
the optionee for more than six months at the time of surrender;

 

(iii) if so authorized in the Option agreement, a Corporation-sponsored
broker-assisted cashless exercise (but only if the Participant is not a member
of Senior Management); and/or

 

(iv) any other legal method of payment acceptable to the Compensation Committee.

 

(v) Tax withholding must be paid in immediately available funds to the
Corporation at the time of exercise. Shares are not accepted for payment for tax
withholding.

 

(f) “EPS Target” means $339.00. The Corporation will be deemed to have met the
EPS Target if the Corporation’s cumulative earnings per share is at least
$339.00 per share (as adjusted by the Board in its reasonable discretion for
reorganizations, recapitalizations, splits, reverse splits, combinations of
Shares, mergers, consolidations, sales of assets or other similar events
occurring after the Effective Date) for the years 2005, 2006, 2007 and 2008. For
the avoidance of doubt, cumulative earnings per share

 

- 5 -



--------------------------------------------------------------------------------

means the sum of the earnings per share for each year (determined in accordance
with the generally accepted accounting principles for U.S. companies as then in
effect for each such year, with no retroactive adjustments for rules becoming
effective in future years), and shall be determined as of December 31, 2008.

 

9. NONTRANSFERABILITY OF OPTIONS.

 

An Option granted under this Plan may not be transferred except by will or the
laws of descent and distribution and may be exercised during the optionee’s
lifetime only by the optionee (or in the case of disability, his personal
representative), and shall not be pledged or hypothecated (by operation of law
or otherwise) or subject to execution, attachment or similar processes.

 

10. RIGHTS AS A HOLDER OF SHARES.

 

An optionee or a transferee of an Option shall have no rights as a stockholder
with respect to any Shares covered by his Option until the date on which payment
is made by him, and accepted by the Corporation, for such Shares. No adjustment
shall be made for distributions for which the record date is prior to the date
such payment is made and accepted.

 

11. REQUIREMENTS OF LAW

 

(a) The Corporation shall not be required to sell or issue any Shares under any
Option if the sale or issuance of such shares would constitute a violation by
the optionee, any other individual exercising an Option, or the Corporation of
any provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Corporation shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to an Option upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares hereunder, no Shares may be issued or sold to the optionee or any other
individual exercising an Option pursuant to such Option unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Corporation, and any delay
caused thereby shall in no way affect the date of termination of the Option.
Specifically, in connection with the Securities Act, upon the exercise of any
Option, unless a registration statement under such Act is in effect with respect
to the Shares covered by such Option, the Corporation shall not be required to
sell or issue such shares unless the Board has received evidence satisfactory to
it that the optionee or any other individual exercising an Option may acquire
such shares pursuant to an exemption from registration under the

 

- 6 -



--------------------------------------------------------------------------------

Securities Act. Any determination in this connection by the Board shall be
final, binding, and conclusive. The Corporation may, but shall in no event be
obligated to, register any securities covered hereby pursuant to the Securities
Act. The Corporation shall not be obligated to take any affirmative action in
order to cause the exercise of an Option to comply with any law or regulation of
any governmental authority. As to any jurisdiction that expressly imposes the
requirement that an Option shall not be exercisable until the Shares covered by
such Option are registered or are exempt from registration, the exercise of such
Option (under circumstances in which the laws of such jurisdiction apply) shall
be deemed conditioned upon the effectiveness of such registration or the
availability of such an exemption.

 

(b) During any time when the Corporation has a class of equity security
registered under Section 12 of the Securities Exchange Act of 1934 (the
“Exchange Act”), it is the intent of the Corporation that the exercise of
Options granted hereunder will qualify for the exemption provided by Rule 16b-3
under the Exchange Act. To the extent that any provision of the Plan or action
by the Board does not comply with the requirements of Rule 16b-3, it shall be
deemed inoperative to the extent permitted by law and deemed advisable by the
Board, and shall not affect the validity of the Plan. In the event that Rule
16b-3 is revised or replaced, the Board may exercise its discretion to modify
this Plan in any respect necessary to satisfy the requirements of, or to take
advantage of any features of, the revised exemption or its replacement.

 

12. ADJUSTMENTS UPON CHANGES IN SHARES.

 

(a) In the event that a distribution shall be declared upon the Shares payable
in Shares, the number of Shares then subject to any Option and the number of
Shares available for issuance pursuant to this Plan but not yet covered by an
Option shall be adjusted by adding to each such number the number of Shares
which would have been distributable thereon if such number of Shares had been
outstanding on the date fixed for determining the shareholders entitled to
receive such distribution.

 

(b) In the event that the outstanding Shares shall be changed into or exchanged
for a different number or kind of Shares or shares of stock or other securities
of the Corporation or of another entity, whether through reorganization,
recapitalization, split, reverse split, combination of Shares, merger,
consolidation, sale of assets or otherwise, then there shall be substituted for
each Share subject to any Option and for each Share available for issuance
pursuant to the Plan but not yet covered by an Option the number and kind of
Shares or shares of stock or other securities into which each outstanding Share
shall be so changed or for which each such Share shall be exchanged. The
individual limit on Option grants and the limit on the total number of Option
grants to Senior Management in Section 3 shall also be adjusted to reflect such
change in Shares.

 

- 7 -



--------------------------------------------------------------------------------

(c) In the case of any such substitution or adjustment as provided for in this
Section 12, the Option Price in each Option Agreement for each Share covered
thereby prior to such substitution or adjustment will be the Option Price for
all Shares, shares of stock or other securities which shall have been
substituted for such Share or to which such Share shall have been adjusted
pursuant to this Paragraph.

 

(d) The Board may also make adjustments to outstanding Options in the event of
any payment of a dividend to stockholders other than a normal cash dividend. In
determining adjustments to be made under this Section 12, the Board may take
into account such factors as it deems appropriate, including (i) the
restrictions of applicable law, (ii) the potential tax consequences of an
adjustment and (iii) the possibility that some Participants might receive an
adjustment and a distribution or other unintended benefit, and in light of such
factors or circumstances may make adjustments that are not uniform or
proportionate among outstanding Options or make other equitable adjustments. Any
such adjustments to outstanding Options will be effected in a manner that
precludes the enlargement of rights and benefits under such Options.

 

(e) Adjustments pursuant to this Section 12, if any, and any determinations or
interpretations, including any determination of whether a dividend is other than
a normal cash dividend, made by the Board shall be final, binding and
conclusive. No adjustment or substitution provided for in this Section 12 shall
require the Corporation in any Option Agreement to sell a fractional Share, and
the total substitution or adjustment with respect to each Option Agreement shall
be limited to whole Shares (rounding to the nearest whole number).

 

13. CHANGE OF CONTROL; SALE OF ASSETS/STOCK.

 

Upon the dissolution or liquidation of the Corporation or upon a Change of
Control, all Options shall fully vest and be exercisable without regard to
whether or not the EPS Target has been met. In the event of any such Change of
Control or dissolution or liquidation (a ”Transaction”), each individual holding
an Option shall have the right, immediately prior to the occurrence of such
Transaction, to exercise such Option in whole or in part, whether or not such
Option was otherwise exercisable at the time such Transaction occurs and without
regard to any installment limitation on exercise imposed pursuant to Section 8
above but subject to Section 15 below. The Committee shall send written notice
of an event that will result in such an exercise period to all individuals who
hold Options not later than the time at which the Corporation gives notice
thereof to its stockholders.

 

For purposes of the Plan, “Change of Control” means:

 

(i) a merger, consolidation, reorganization or other business combination of the
Corporation with one or more other entities in which the Corporation is not the
surviving entity;

 

- 8 -



--------------------------------------------------------------------------------

(ii) a sale of substantially all of the assets of the Corporation to another
entity; or

 

(iii) any transaction (including, without limitation, a merger or reorganization
in which the Corporation is the surviving entity) which results in any person or
entity (or persons or entities acting as a group or otherwise in concert) owning
20 percent or more of the common stock of the Corporation.

 

Notwithstanding (iii) above, a Change of Control shall not occur if any
director, officer or employee owns 20 percent or more of the Shares, or acquires
the right to purchase Shares which if such right were exercised would result in
the ownership of 20 percent or more of the Shares, as a result of:

 

(a) the exercise of options or the grant or vesting of equity-based awards under
any incentive plan of the Corporation;

 

(b) the purchase of Shares directly by the director, officer or employee of the
Corporation; or

 

(c) the implementation of a Share repurchase program by the Corporation.

 

14. USE OF PROCEEDS.

 

Proceeds from the sale of Shares pursuant to Options granted under this Plan
shall constitute general funds of the Corporation or Affiliate, as the case may
be.

 

15. OTHER PROVISIONS.

 

The Grants to be issued under this Plan will incorporate the provisions of this
Plan by reference. The Options granted under this Plan may be subjected to or
include additional restrictions upon the exercise thereof and/or such other
provisions, if any, as the Committee and/or the Board may deem advisable and
cause to be specified in the Grant, or the Option Agreement entered into
pursuant thereto.

 

- 9 -



--------------------------------------------------------------------------------

16. TAX WITHHOLDING.

 

The Participant also shall provide immediately available funds to the
Corporation or Affiliate in an amount sufficient to pay the amount of any
withholding taxes required with respect to the exercise of the Option at the
time such withholding is required. Shares are not accepted for payment of
Participant tax withholding. The Corporation or an Affiliate, as the case may
be, shall have the right to deduct from payments of any kind otherwise due to a
Participant any minimum required Federal, state, or local taxes of any kind
required by law to be withheld upon the issuance of any Shares upon the exercise
of an Option.

 

17. AMENDMENT.

 

(a) The Corporation may from time to time amend this Plan, except that, without
shareholder approval, no amendment shall change the aggregate number of Shares
subject to this Plan, extend the term of this Plan, or change the EPS Target
other than as provided in Section 8(f). In addition, any such amendment shall be
submitted for shareholder approval to the extent required by applicable law,
rules or regulations. An amendment to this Plan or to any outstanding Option
shall not, without the consent of a Participant, reduce or impair any rights or
obligations under any Option theretofore granted to such Participant under this
Plan.

 

(b) The Option Price of any existing Option may not be decreased, except in
accordance with Section 12, without Shareholder approval.

 

(c) The exercisability of any existing Option may not be accelerated, other than
by reason of Section 8(c) or Section 13, without Shareholder approval.

 

18. SUSPENSION OR TERMINATION OF PLAN.

 

The Board may from time to time suspend or at any time terminate this Plan. This
Plan shall terminate on the tenth anniversary of the Effective Date, unless
earlier terminated by the Board. No Option may be granted during any such
suspension or after termination. The termination of this Plan shall not, without
the consent of the Participant, reduce or impair any rights or obligations under
any Option theretofore granted to such Participant under this Plan.

 

19. INDEMNIFICATION.

 

The members of the Committee shall be indemnified by the Corporation to the
maximum extent permitted by applicable state law and the Corporation’s articles
of incorporation or bylaws.

 

- 10 -



--------------------------------------------------------------------------------

20. DISCLAIMER OF EMPLOYMENT RIGHTS.

 

Neither this Plan nor any Option granted hereunder will create any employment
right in any person.

 

21. GOVERNING LAW

 

The validity, interpretation and effect of the Plan, and the rights of all
persons hereunder, shall be governed by and determined in accordance with the
laws of Virginia, other than the choice of law rules thereof.

 

NVR, INC.

By:

 

/s/ James M. Sack

--------------------------------------------------------------------------------

Its:

 

Vice President, Secretary and

General Counsel

 

- 11 -